—By order of this court dated May 6, 1980, this court vacated the order dated March 13, 1978 which had disbarred the petitioner, confirmed a Referee’s report dated July 28, 1977 and ordered petitioner suspended from the practice of law for two years nunc pro tunc as of March 13, 1978 and referred the matter to the Committee on Character and Fitness to hear and to report on whether petitioner presently possesses the requisite character and fitness for an attorney and counselor at law. The Character Committee has filed its report with its findings that petitioner does possess the requisite character and fitness. The court adopts the report of the Character Committee and directs that petitioner be reinstated as an attorney and counselor at law effective immediately and directs that the clerk of this court restore his name to the roll of attorneys and counselors at law forthwith. Mollen, P. J., Hopkins, Damiani, Titone and Lazer, JJ., concur.